931 F.2d 52
U.S.v.U.S. Currency Contained in Certificate of Deposit#48050052-8, in Name of Kim (Bong Y.), at Firstrust SavingsBank, 701 Hamilton Mall, Allentown, Pa. 18101, Certificateof Deposit #06-65-017164, in Name of Kim (Bong Y.), at HillFinancial Savings Associations, 400 Main Street, Red Hill,Pa., Savings Account #823581709, Checking Account #15134933,Both Accounts in Name of Kim (Bong Y.), at Meridian Bank,7th and Hamilton Sts., Allentown, Pa., 18101
NO. 90-1784
United States Court of Appeals,Third Circuit.
MAR 18, 1991

Appeal From:  E.D.Pa.,
Reed, J.


1
AFFIRMED.